Citation Nr: 1223204	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include ankylosing spondylitis.  

3.  Entitlement to service connection for a cervical spine disability, to include ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As an initial matter, the Board notes that the Veteran has reported impairment of both the back and neck allegedly resulting from in-service diseases or injuries of the spine.  VA generally recognizes the spine as consisting of two distinct and separate regions, the cervical and thoracolumbar spine.  As the Veteran has reported disorders of both the cervical and thoracolumbar spine, his claim has been recharacterized as noted on the first page of this decision.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the RO addressed the issue on appeal as entitlement to service connection for ankylosing spondylitis generally, the Board has jurisdiction over both issues.  

This appeal was previously presented to the Board in April 2011, at which time it was remanded for additional development.  The required development has been completed as to the issue of entitlement to a left knee disability, and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for disabilities of the cervical and thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf conflict.  

2.  The Veteran's medial meniscal tear, post-arthroscopy, with degenerative changes of the left knee was not incurred during service or manifested within a year thereafter.  


CONCLUSION OF LAW

A current disorder of the left knee was not incurred in or aggravated by active service, does not result from any incident therein, and may not be presumed as having been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In November 2007, April 2011, and October 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the November 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pursuant to the Board's April 2011 remand, the RO attempted to obtain additional service treatment records reported by the Veteran, but no such records were found to be available.  He has also been afforded a VA medical examination in May 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a left knee disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

According to his service records, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  He has also alleged his left knee disability may have begun during such service, or within a short time thereafter.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. §§ 3.317.  

Objective indications of chronic disability include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).  

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Even if VA determines service connection is not warranted for a disability as a result of an undiagnosed illness, VA must still consider entitlement to service connection for the same disability on a direct basis pursuant to 38 C.F.R. §§ 3.303, 3.304.  VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

On physical examination for service entrance in July 1987, the Veteran was without any noted abnormalities of the lower extremities, and on a concurrent medical history report, he denied any history of a "trick" or locked knee.  Service treatment records are likewise negative for any in-service diagnosis of or treatment for a left knee disability.  He was afforded a service separation medical examination in July 1991.  At that time, he was without abnormalities of the lower extremities.  On a concurrent report of medical history, he denied any history of a bone, joint, or other deformity, or of a "trick" or locked knee.  

The Veteran sought private medical treatment for his left knee in January 2006.  He reported knee pain of the past week following an injury, but denied any knee trouble in the past.  A January 2006 private MRI study of the left knee was positive for joint effusion and a tear of the medial meniscus.  He was noted to have twisted his knee at work.  A left knee arthroscopy was afforded him later that month, and he had a normal post-operative recovery.  

Pursuant to the Board's April 2011 remand, a VA orthopedic examination was afforded the Veteran in May 2011.  The claims file was reviewed in conjunction with the examination.  The Veteran stated that during service, he was a heavy wheel mechanic, and injured his knee while lifting a heavy tow bar.  He immediately sought treatment, and was given medication.  He has experienced left knee pain since that time.  By his account, he did not seek post-service medical care until approximately 2004, when a medial meniscus tear was diagnosed, and he underwent surgical correction.  Current symptoms included chronic left knee pain, with clicking and popping.  On physical evaluation his left knee was normal, without swelling or heat.  Range of motion included extension to 0 degrees and flexion to 120 degrees.  The final impression was of a left knee meniscal tear, status post arthroscopy, with mild degenerative changes.  Regarding the etiology of this disability, the examiner could find no evidence of in-service treatment for a left knee disability, and noted that the Veteran's service separation examination was negative for any abnormality of the left knee.  Based on these facts, and the long period of time after service during which the Veteran did not report a left knee disorder, the examiner concluded the Veteran's current left knee disorder was unrelated to service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a left knee disability.  Considering first entitlement to service connection pursuant to 38 U.S.C.A. § 1117, the Board notes the various private and VA medical records show diagnoses of a medial meniscus tear and mild degenerative changes of the left knee.  As the Veteran's left knee pain has been attributed to a known clinical diagnosis, service connection under 38 U.S.C.A. § 1117 for an undiagnosed illness resulting in left knee pain is not warranted.  

Nevertheless, the Board must also consider entitlement to service connection on a direct basis.  The Veteran's service treatment records are negative for any diagnosis of or treatment for a left knee disability.  The Veteran has alleged that additional in-service treatment records exist which would show he sought treatment for a left knee injury while stationed in the Persian Gulf region during active duty.  VA made additional inquiries in May 2011 for supplemental service treatment records, and no additional service records were located.  Even assuming the Veteran experienced left knee pain during service, as he is competent to report, his July 1991 service separation examination was negative for any abnormality of the lower extremities, including his left knee, and he denied any history of a bone, joint, or other deformity, or of a "trick" or locked knee at that time.  

Also, he was involved in a motor vehicle accident in August 1991, subsequent to his July 1991 service separation examination but while still on active duty.  Nevertheless, he did not report any left knee involvement at that time, and did not seek medical treatment for his left knee for many years thereafter, until 2006, when a medial meniscus tear was diagnosed.  This lengthy period of 15 years following service without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, on seeking private treatment in January 2006, the Veteran denied any remote history of a left knee disability, and stated he had injured his left knee in the past several weeks while at work.  The Board finds that the Veteran's more recently reported history of continued left knee pain since active service is inconsistent with the other lay and medical evidence of record.  Indeed, although he now asserts that his disorder began in service, in the aforementioned more contemporaneous medical history he gave to his private care provider, he denied any history or complaints of symptoms of left knee pain prior to 2005-06.  As already noted, the Veteran also did not seek treatment for a left knee disorder after service and prior to his 2006 knee injury.  Thus, the Board assigns more probative value to the May 2011 VA examiner's opinion which found no evidence of any etiological link between any in-service left knee disease or injury, and his current left knee disorders.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The Veteran has repeatedly alleged that his current left knee disability is related to service.  As already noted above, however, the Board does not find the Veteran's testimony to be credible regarding the alleged continuity of his left knee pain, and thus his statements regarding such symptomatology are not considered probative.  

In conclusion, the preponderance of the evidence is against the award of service connection on any basis for a left knee disability, as a current left knee disability did not manifest during service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a left knee disability is denied.  


REMAND

The Veteran also seeks service connection for disabilities of the cervical and thoracolumbar spine.  Although he was afforded VA medical examination for his thoracolumbar spine disability in May 2011 pursuant to the Board's April 2011 remand order, the Board finds this examination inadequate as to these issues, and has determined that additional development is required.  

First, the Board notes that the May 2011 VA examination appears to be restricted to the Veteran's thoracolumbar spine, without findings specific to his neck or cervical spine.  As noted above, the Veteran has repeatedly alleged onset of a chronic neck disability during active military service.  As such, a medical opinion is required regarding this claimed cervical spine disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Additionally, the examiner noted the Veteran's pre-service history of back pain following a motor vehicle accident, and appeared to conclude that a back disorder preceded service.  The examiner further found no evidence of aggravation in service of a pre-service spinal disorder beyond the normal progression of such a disorder.  The Board notes, however, that although the Veteran gave a history at service entrance of neck pain resulting from a June 1987 motor vehicle accident, in which he sustained a cervical strain, he also stated that X-rays were normal following that incident.  Additionally, no disability of the spine was noted on service entrance examination in July 1987.  Thus, the Board concludes that the presumption of soundness attaches in the present case, as a spinal disability was not noted on examination at service entrance, even though a history of a cervical strain was in fact noted.  See 38 U.S.C.A. § 1111, 1137; Crowe v. Brown, 7 Vet. App. 238 (1994); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1993) (the presumption of soundness must be rebutted by clear and unmistakable evidence, and a claimant's statement regarding a pre-service disease or injury is insufficient to meet that burden).  Therefore, a medical opinion must be obtained which addresses whether a current cervical or thoracolumbar spinal disorder had its onset in service, or was shown within a year thereafter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back and neck disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the thoracolumbar or cervical spine, and provide an opinion, with rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested spinal disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  In addressing the above questions, the examiner is to presume the Veteran was in sound condition at service entrance.  If the opinion cannot be provided without result to speculation, that should be so indicated, and a medical rationale must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


